Citation Nr: 0618378	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  96-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as noncompensable.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine with a fracture of the lamina 
and spondylolisthesis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1971 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 1996, the veteran was afforded a hearing before a 
Board Member (Veterans Law Judge) who is no longer employed 
by the Board.  In May 2006, the veteran was informed of this 
fact and was requested to indicate whether he desired another 
Board hearing.  In a response signed by the veteran and dated 
May 25, 2006, he indicated that he did not want an additional 
hearing.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Although 
applicable in the instant matter, a thorough review of the 
claims folder reveals that the veteran has not yet been sent 
a VCAA notice letter.  As such, the Board may not proceed and 
adjudicate the issues on the merits without potentially 
prejudicing the veteran.    

Additionally, during the pendency of this appeal, the rating 
criteria for both the spine and the respiratory system (to 
include sinusitis) have been amended.  The RO has considered 
the new rating criteria for sinusitis, as is evidenced by a 
review of the April 2004 supplemental statement of the case 
(SSOC).  However, regarding the veteran's lumbar spine 
disability, the April 2004 SSOC lists only the spine rating 
criteria in effect prior to September 26, 2003.

Finally, the veteran has not been afforded VA examinations on 
the disabilities on appeal for several years.  As such, the 
Board has determined that the veteran should be afforded VA 
examinations in order to assess the current nature and 
severity of the disabilities on appeal.     

It is acknowledged that this matter has been remanded by the 
Board multiple times but, unfortunately, further development 
is unavoidable.  Accordingly, the case is REMANDED to the RO 
via the Appeals Management Center in Washington DC for the 
following actions:

1.  Send the veteran a VCAA notice letter 
regarding the issues on appeal.  The 
letter is to inform the veteran of what 
the evidence needs to show in order to 
establish entitlement to an increased 
evaluation for the issues on appeal, as 
well as describe how effective dates for 
awards are assigned.  The letter is also 
to request that he submit to VA any 
evidence or information in his possession 
that is pertinent to the claims on 
appeal.   Finally, the letter is to 
inform the veteran of VA's duty to assist 
him in obtaining evidence for his claims.    

2.  Schedule the veteran for a VA joints 
examination in order to determine the 
current nature and severity of his left 
knee disability.  All signs and symptoms 
of his left knee disability should be 
described in detail.  Furthermore, in 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

3.  Schedule the veteran for a VA 
examination in order to assess the 
current nature and severity of his lumbar 
spine disability.  All signs and symptoms 
of his low back disability should be 
described in detail, including any signs 
and symptoms present that would be 
necessary for rating his disability under 
the old and new spine rating criteria.  
In addition to addressing range of 
motion, the examiner is requested to 
specifically address the extent, if any, 
of functional loss due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

4.  Schedule the veteran for a VA 
examination in order to assess the 
current nature and severity of his 
sinusitis.  All signs and symptoms of his 
disability should be described in detail, 
including the frequency of any non-
incapacitating episodes of sinusitis per 
year (characterized by headaches, pain, 
and purulent discharge or crusting), and 
the frequency of any incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.            

5.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative are to be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed to respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



